Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 1 of 36




                      EXHIBIT A
                                                         Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 2 of 36                               8/14/2019 4:40 PM
                                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                                        Envelope No. 35974082
                                                                                    2019-56315 / Court: 165                                                     By: Nelson Cuero
                                                                                                                                                       Filed: 8/14/2019 4:40 PM

                                                                                     CAUSE NO.
                                                                                                -----------
                                                    EDGAR SPINOSO, INDIVIDUALLY,         §                                  IN THE DISTRICT COURT OF
                                                    AND AS PERSONAL REPRESENTATIVE       §
                                                    OF THE ESTATE OF CARLOTA SPINOSO,    §
                                                    ELVIA BESIL,                         §
                                                    AND                                  §
                                                    HAFFAN PROPERTIES, LLC,              §                                     HARRIS COUNTY, TEXAS
                                                          PLAINTIFFS                     §
                                                                                         §
                                                    v.                                   §
                                                                                         §
                                                    BLUE CROSS AND BLUE SHIELD OF TEXAS, §
                                                    A DIVISION OF HEALTH CARE SERVICE    §
                                                    CORPORATION,                         §
                                                           DEFENDANT                     §                          - - - JUDICIAL DISTRICT COURT



                                                                                        PLAINTIFFS' ORIGINAL PETITION



                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                             COME Now,        Edgar Spinoso, Individually and as Personal Representative of the Estate of

                                                    Carlota Spinoso, Elvia Besil, and Haffan Properties, LLC, and for cause of action against Blue

                                                    Cross and Blue Shield of Texas would respectfully show the following:

                                                                                                    PARTIES

                                                             Plaintiffs Edgar Spinoso and Elvia Besil are legal residents of the State of Texas. Edgar

                                                    Spinoso is the administrator of the Estate of Carlota Spinoso who was a resident of Texas at the
CertifiedDocumentNumber:86655651-Page1of6




                                                    time of her death.

                                                             Plaintiff Haffan Properties LLC is a Texas corporation.

                                                             Defendant Blue Cross and Blue Shield of Texas is a division of Health Care Service

                                                    Corporation. Blue Cross and Blue Shield of Texas has its principal place of business in Texas. It

                                                    has entered into a written agreement with Plaintiffs through, and its policy was issued by, its agent

                                                    in Harris County, Texas. The parties' agreement provides that all disputes shall be resolved in


                                                    Plaintiffe' Original Petition                       I
                                                         Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 3 of 36



                                                    Texas. Blue Cross and Blue Shield/Health Care Service Corporation (hereafter referred to

                                                    collectively as "BCBS") may be served with process through its registered agent, Corporation

                                                    Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78707-3218.

                                                                                        JURISDICTION AND VENUE

                                                             The Court has jurisdiction over the subject matter of this action because it is a court of

                                                    general jurisdiction and the amount in controversy is within its jurisdictional limits.

                                                             The Court has personal jurisdiction over BCBS because it has entered into a contract with

                                                    residents and citizens of Texas and has agreed to the jurisdiction of this court.

                                                             Venue is proper because the contract forming the basis of this suit was issued in Harris

                                                    County and this cause of action or a part thereof arose in Harris County.

                                                                                                   FACTS

                                                             Plaintiffs Edgar Spinoso and Elvia Besil were the parents of Carlota Spinoso. In 2017 and

                                                    2018 Elvia Besil and her daughter Carlota Spinoso had medical insurance with Blue Cross Blue

                                                    Shield of Texas. A copy of the "Group Administration Document", which provides that it is a

                                                    contract between the parties, is attached to this Original Petition as Exhibit A

                                                             In mid 2017, while Elvia Besil and Carlota Spinoso were visiting Mexico, Carlota became

                                                    ill. She underwent emergency treatment in Mexico City and was admitted to hospitals there where

                                                    she was treated for cancer. Carlota remained too ill to be moved, and subsequently died while
CertifiedDocumentNumber:86655651-Page2of6




                                                    hospitalized in Mexico. Due to the nature and severity of Carlota's illness it was not reasonably

                                                    possible for Plaintiffs to obtain preauthorization from Defendant for the medical care. Further,

                                                    preauthorization was not required by the certificate of coverage provided to Plaintiffs by Blue

                                                    Cross and Blue Shield's agent.




                                                    Plaintiffe' Original Petition                     2
                                                         Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 4 of 36



                                                             Plaintiffs were emotionally devastated by the death of their daughter, who was only 5 years

                                                    old. When they had recovered from their grief they filed claims with Blue Cross and Blue Shield

                                                    for reimbursement of medical expenses incurred in connection with Carlota's illness. Defendant

                                                    acknowledged coverage for such claims but denied the claims stating that the BCBS "Plan"

                                                    contained a "claim filing deadline" and that the claims were submitted "after this deadline".

                                                             The contract between the parties, attached as Exhibit A, provides, in pertinent part:

                                                                                "If participants are outside the United States, Puerto Rico, or the U.S. Virgin
                                                                                Islands (hereafter the "BlueCard Service Area") they may be able to take
                                                                                advantage of the Blue Cross Blue Shield Global Core when accessing
                                                                                covered health care services ...

                                                                                .. when participants receive care from providers outside the BlueCard
                                                                                service area, the Participants will typically have to pay the service providers
                                                                                and submit the forms themselves to obtain reimbursement for these
                                                                                services".

                                                             The parties' contract does not contain any "claim filing deadline" for services provided

                                                    outside the United States, Puerto Rico, or the U.S. Virgin Islands.

                                                             The "Benefits Booklet" describes a "claim filing deadline" of 90 days or 12 months for

                                                    services provided in the United States, but services provided outside the United States, Puerto

                                                    Rico, and the U.S. Virgin Islands are covered by an Amendment to the Benefits Booklet that

                                                    contains no such deadline for filing claims for reimbursement.
CertifiedDocumentNumber:86655651-Page3of6




                                                                                                 CAUSES OF ACTION

                                                    Breach of Contract

                                                             By refusing to pay Plaintiffs' claims for reimbursement Defendants have breached their

                                                    contract with Plaintiffs.




                                                    Plaintiffe' Original Petition                          3
                                                         Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 5 of 36



                                                    Violation ofthe Texas Insurance Code

                                                             The Texas Insurance Code provides that it is an unfair or deceptive act or practice in the

                                                    business of insurance to make, issue or circulate or cause to be made, issued, or circulated an

                                                    estimate, illustration, circular, or statement misrepresenting, inter alia:

                                                                  A    the terms of a policy issued or to be issued;

                                                                  B. the benefits or advantages promised by the policy;

                                                                  C. misrepresenting to an insured a material fact or policy prov1s10n relating to

                                                                      coverage at issue;

                                                                  D. failing in good faith to effectuate a prompt, fair, and equitable settlement of a claim;

                                                                  E. failing to provide the insured with a reasonable explanation of the basis for denying

                                                                      a claim;

                                                                  F. refusing to pay a claim without conducting a reasonable investigation.

                                                    The Insurance Code further provides that any person who sustains actual damages caused by

                                                    conduct defined as an unfair or deceptive act or practice in the business of insurance, or by an

                                                    insurer's violation of any act prohibited by § l 7.46(b) of the Texas Business & Commerce Code

                                                    may bring a private action to recover such damages and attorneys' fees, together with treble

                                                    damages if the trier of fact finds that the insurer acted knowingly.

                                                             Based upon, inter alia, the facts set forth above Blue Cross and Blue Shield has engaged
CertifiedDocumentNumber:86655651-Page4of6




                                                    in unfair or deceptive acts and practices in the business of insurance in connection with the

                                                    processing, evaluation, and denial of Plaintiffs' claims. Blue Cross and Blue Shield has further

                                                    violated §§l 7.46(b)(5, 12, and 14) among others that may be shown at trial.




                                                    Plaintiffe' Original Petition                        4
                                                         Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 6 of 36



                                                    Breach of Common Law Duty of Good Faith and Fair Dealing

                                                             Under Texas law an insurance policy is a unique contract because the insurer has exclusive

                                                    control over the processing, evaluation, and denial of claims and can easily use that control to take

                                                    advantage of its insured. Texas law therefore imposes upon an insurer a common law duty of good

                                                    faith and fair dealing which the insured violates, inter alia, when there is no reasonable basis

                                                    denying or delaying payment of benefits.

                                                    Violations of the Deceptive Trade Practices Act

                                                             Alternatively, if the contract at issue does not cover Carlota Spinoso' s medical expenses

                                                    Defendant has violated the provisions of the Texas Business & Commerce Code Chapter 17, also

                                                    known as the Deceptive Trade Practices Act. Specifically, the conduct described above violates,

                                                    inter alia, §§l 7.46(a)(5), l 7.46(a)(l2), l 7.46(a)(24), l 7.50(a)(3) and l 7.50(a)(4).

                                                                                                   DAMAGES

                                                             Plaintiffs seek monetary relief over $1,000,000.00. Plaintiffs also claim multiple damages

                                                    pursuant to the provisions of the Texas Insurance Code and the Texas Deceptive Trade Practices

                                                    Act as well as exemplary damages for the Defendant's breach of its common law duty of good

                                                    faith and fair dealing.

                                                                                              ATTORNEYS' FEES

                                                             Plaintiffs are entitled to recover attorneys' fees under applicable law.
CertifiedDocumentNumber:86655651-Page5of6




                                                                                           CONDITIONS PRECEDENT

                                                             All conditions precedent to Plaintiffs' right to bring this action and to recover the relief and

                                                    damages sought have been performed or have occurred.




                                                    Plaintiffe' Original Petition                       5
                                                         Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 7 of 36



                                                                                                  PRAYER

                                                             WHEREFORE, Plaintiffs pray that Defendant be cited to appear and answer herein, and

                                                    that upon the trial hereof Plaintiffs have and recover their damages as assessed by the trier of fact

                                                    together with multiple damages, attorneys' fees, costs, and interest as provided by law, and for

                                                    such other and further relief as they may be entitled to receive.

                                                                                                          Respectfully submitted,

                                                                                                          THE SYDOW FIRM


                                                                                                          /s/ Michael D. Sydow
                                                                                                          Michael D. Sydow
                                                                                                          Texas Bar No. 19592000
                                                                                                          michael.sydow@thesydowfirm.com
                                                                                                          3355 W. Alabama, Suite 444
                                                                                                          Houston, Texas 77098
                                                                                                          (713) 622-9700 [Telephone]
                                                                                                          (713) 552-1949 [Telecopier]

                                                                                                          Attorney for Plaintiffs
CertifiedDocumentNumber:86655651-Page6of6




                                                    Plaintiffe' Original Petition                     6
               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 8 of 36




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86655651 Total Pages: 6




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                     Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 9 of 36

                                                                      2019-56315 / Court: 165




                                                                       EXHIBIT
                                                                         A
CertifiedDocumentNumber:86655652-Page1of27
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 10 of 36


                                                                   BlueCross BlueShield
                                                                   of Texas
                                                                                          GROUP ADMINISTRATION DOCUMENT



                                                          WHEREAS, the "Contractholder" or "Employer" has purchased health care insurance from Blue Cross and Blue
                                                          Shield of Texas, a Division of Health Care Service Corporation (herein called "BCBSTX" or "Carrier")
                                                          Richardson, Dallas County, Texas, and has executed a Benefit Program Application; and
                                                          WHEREAS, the Benefit Program Application establishes the Contract Effective Date and the Account Number(s) of
                                                          the Contractholder under this Contract; and
                                                          WHEREAS, BCBS TX hereby accepts such Benefit Program Application, subject to the financial and administrative
                                                          relationships and responsibilities of both parties for the purpose of providing health care benefits on behalf of eligible
                                                          Participants;
                                                          NOW THEREFORE, this Contract is issued in consideration of the Benefit Program Application and of the timely
                                                          payment of premiums as required herein. This Contract shall become effective on the Contract Effective Date
                                                          specified on the Benefit Program Application and will be continued in effect by the payment of premiums at the rates
                                                          determined by the Carrier in accordance with the provisions in Premiums until terminated as provided in Termination
                                                          of Coverage.
                                                          IN WITNESS WHEREOF, the Carrier has caused this Contract to be executed at its Administrative Office in
                                                          Richardson, Texas.

                                                                                              Blue Cross and Blue Shield of Texas,
                                                                                          a Division of Health Care Service Corporation,
                                                                                                a Mutual Legal Reserve Company




                                                                                         President of Blue Cross and Blue Shield of Texas


                                                     This is not a contract of Workers' Compensation insurance. The Employer does not become a subscriber to the
CertifiedDocumentNumber:86655652-Page2of27




                                                     Workers' Compensation system by purchasing this contract, and if the Employer is a nonsubscriber, the Employer
                                                     loses those benefits which would otherwise accrue under the Workers' Compensation laws. The Employer must
                                                     comply with the Workers' Compensation law as it pertains to nonsubscribers and the required notifications that
                                                     must be filed and posted.




                                                     TXGADSM.OFF.EX.6.2018                                         1
                                                              Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 11 of 36
                                                                        A Division of Health Care Service Corporation, a Mutual Legal Reserve Company,
                                                                             an Independent Licensee of the Blue Cross and Blue Shield Association
CertifiedDocumentNumber:86655652-Page3of27




                                                     TXGADSM.OFF.EX.6.2018                                    2
                                                                    Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 12 of 36

                                                                                                                     TABLE OF CONTENTS


                                                     INTRODUCTION ............................................................................................................................................. 3

                                                     I.    DEFINITIONS ........................................................................................................................................... 3

                                                     II.    ELIGIBILITY FOR COVERAGE; EFFECTIVE DATES; RECORDS OF
                                                            PARTICIPANT ELIGIBILITY AND ADJUSTMENTS ........................................................................ 4

                                                     III. PREMIUMS .............................................................................................................................................. 5

                                                     IV. TERMINATION OF COVERAGE .......................................................................................................... 7

                                                     V.     REPLACEMENT OF COVERAGE ....................................................................................................... 8

                                                     VI. GENERAL PROVISIONS ....................................................................................................................... 9

                                                     VII. INTER-PLAN ARRANGEMENTS ..................................................................................................... 17

                                                     VIII. NOTICE OF ANNUAL MEETING ...................................................................................................... 21

                                                     IMPORTANT INFORMATION ABOUT COVERAGE UNDER THE TEXAS LIFE, ACCIDENT,
                                                     HEALTH AND HOSPITAL SERVICE INSURANCE GUARANTY ASSOCIATON .............................. 22

                                                     EXHIBIT A. PLAN SERVICE AREA LISTING .......................................................................................... 23
CertifiedDocumentNumber:86655652-Page4of27




                                                     TXGADSM.OFF.EX.6.2018                                                               3
                                                                 Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 13 of 36
                                                                                                         INTRODUCTION

                                                     The Contract between the Employer and BCBSTX is written in parts:

                                                     1.       This Group Administration Document;

                                                     2.       The Benefit Program Application;

                                                     3.       The Benefit Booklet(s); and

                                                     4.       Any other applications, Schedule(s) of Coverage, riders, new group rates letter ("Letter"), renewal exhibit
                                                              ("Exhibit"), enclosures, addenda, exhibits, and amendments to any of them.

                                                     This Group Administration Document contains those aspects of the Contract more specifically applicable to the Employer.
                                                     The Benefit Booklet contains information more specifically applicable to Participants. In the event of any conflict between
                                                     any components of the health care benefit program, this Group Administration Document prevails. All statements made by
                                                     the Contractholder and Participants shall, in the absence of fraud, be deemed representations and not warranties, and no such
                                                     statements shall be used in defense to a claim under the Contract, unless it is contained in a written application. No change
                                                     in the Contract shall be valid unless approved by an executive officer of the Carrier and unless such approval is endorsed
                                                     hereon or attached hereto. No agent has authority to change the Contract or to waive any of its provisions. The issuance of
                                                     this Group Administration Document supersedes all previous contracts of Contracts between the Contractholder and the
                                                     Carrier which are in force on the Group Contract Date of this Group Administration Document


                                                     I.   DEFINITIONS

                                                          Additional definitions applicable to the Contract are contained in the Benefit Booklet and the Benefit Program
                                                          Application. As used throughout the Contract:

                                                          Benefit Booklet means the document issued by BCBSTX to the Employer, via an electronic file or access to an
                                                          electronic file, if applicable, as specified on the Benefit Program Application, for delivery to each Employee. The
                                                          Benefit Booklet describes the health care benefit program purchased by the Employer, including benefits, limitations,
                                                          exclusions and requirements of the Contract, and being administered by BCBSTX pursuant to the Contract.

                                                          Benefit Program Application means the initial application for the Contract. When fully executed, the Benefit Program
                                                          Application, as determined by BCBSTX, shall become a part of the Contract. For the purposes of this Contract, the term
                                                          "BPA" includes, if applicable, the initial Schedule of Specifications and/or contract and/or applications signed by the
                                                          Employer, and any subsequent Schedules of Specifications and/or contract and/or applications and amendments thereto.

                                                          Contract means this Group Administration Document between the Contractholder and BCBS TX; the Benefit
                                                          Booklet(s); the Benefit Program Application; and any other applications, Schedule(s) of Coverage, Schedule(s) of
CertifiedDocumentNumber:86655652-Page5of27




                                                          Specifications, riders, enclosures, addenda, exhibits, and amendment to any of them.

                                                          Contract Anniversary Date means the month, day, and year specified in the Benefit Program Application and the
                                                          corresponding date in each year thereafter for as long as the Contract is in force.

                                                          Contract Effective Date means the month, day and year specified in the Benefit Program Application on which
                                                          coverage for the Small Employer's Contract with BCBSTX commences.

                                                          Employee means an individual employed by a Small Employer.

                                                          A. For purposes of this plan, the term Employee will also include those individuals who are no longer an Employee of
                                                             the Small Employer, but who are participants covered under the Consolidated Omnibus Budget Reconciliation Act
                                                             (COBRA) or continued under the appropriate provisions of the Texas Insurance Code.


                                                     TXGADSM.OFF.EX.6.2018                                        4
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 14 of 36
                                                        B. If specified as eligible on the Benefit Program Application, Employees who have retired under the Small Employer's
                                                           established procedures, whether by either individual selection by the Small Employer or the Employee to be
                                                           included in a retiree classification, may continue coverage under this Contract.

                                                        Medicare means the programs established by Title XVIII of the Social Security Act (42 U.S.C. section 1395 et seq.).

                                                        Medicare Secondary Payer ("MSP") means those provisions of the Social Security Act set forth in 42 U.S.C. section
                                                        1395y(b), and the implementing regulations set forth in 42 C.F.R. Part 411, as amended, which regulate the manner in
                                                        which certain employers may offer group health care coverage to Medicare-eligible Employees, their spouses and, in
                                                        some cases, Dependent children.

                                                        Plan Service Area (Applicable only if Managed Health Care coverage is purchased by the Employer) means the
                                                        geographical area(s), used to determine eligibility for Managed Health Care Plan benefits.

                                                        A. The geographical area(s) documented in the attached Exhibit A. - Plan Service Area Listing, shall be the Plan
                                                           Service Area for Participants enrolled in the Managed Health Care coverage under this Contract.

                                                        B. If the Employee lives or resides in the Plan Service Area, coverage will be available for him and all his Dependents.
                                                           An Employee living or residing outside the Plan Service Area may elect coverage for himself and all of his
                                                           Dependents if his place of employment is located within the Plan Service Area.

                                                        C. An Employee living, working or residing outside of the Plan Service Area will be covered by Traditional Medical
                                                           Benefit coverage that will be issued under a separate contract, when necessary.

                                                        D. Only Network Providers can provide or arrange for In-Network services under the Managed Health Care Plan
                                                           prov1s1ons.

                                                        E. BCBSTX shall annually furnish Provider Network directories to each Employee enrolled under Managed Health
                                                           Care coverage. These directories list names, locations, and other information specific to those Network Physicians,
                                                           Hospitals, and other health care providers and facilities in the Plan Service Area.

                                                        Service Mark means the names "Blue Cross" and/or "Blue Shield" and the associated logos, along with all related or
                                                        derivative marks including, but not limited to, any Blue Cross or Blue Shield formulations or designs

                                                        Small Employer (hereafter called Employer) means an employer (individual, corporation, partnership, or other legal
                                                        entity) whose total employee count would meet the definition of a small employer group consistent with applicable state
                                                        and federal law.

                                                        "Surcharges" means local, state or federal taxes, surcharges or other fees or amounts, including, but not limited to
                                                        amounts due in connection with the Health Insurer Fee and the Reinsurance Fee (defined below), paid by BCBSTX
CertifiedDocumentNumber:86655652-Page6of27




                                                        which are imposed upon or resulting from the Contract, or are otherwise payable by BCBS TX. Surcharges may or may
                                                        not be related to a particular claim for benefits.

                                                     II. ELIGIBILITY FOR COVERAGE; EFFECTIVE DATES; RECORDS OF PARTICIPANT ELIGIBILITY AND
                                                         ADJUSTMENTS

                                                        A. Eligibility, application for coverage and effective dates of coverage for Employee and Dependent coverage is
                                                           described in the Benefit Booklet under WHO GETS BENEFITS.

                                                        B. Records of Participant Eligibility and Adjustments

                                                            The Employer must furnish to BCBSTX data as may be required by BCBSTX regarding the Participants who are to
                                                            be covered under the Contract. Data includes, but is not limited to, records and information provided to BCBSTX
                                                            by another party that determines eligibility and/or premiums for this Contract. Such data may include, without
                                                            limitation, a list of Participants who are to be covered under the Contract, completed enrollment application forms,
                                                     TXGADSM.OFF.EX.6.2018                                       5
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 15 of 36
                                                            information required by BCBSTX to identify dual coverage situations which are subject to Medicare Secondary
                                                            Payer ("MSP") laws. It is the Employer's obligation to notify BCBS TX no later than thirty-one (31) days after the
                                                            effective date of any change in a Participant's status under the Contract. All such notifications by the Employer to
                                                            BCBS TX (including, but not limited to, forms and tapes) must be furnished in a format approved by BCBS TX and
                                                            must include all information reasonably required by BCBSTX to effect such changes. Minor clerical errors in
                                                            keeping or reporting data relative to coverage under the Contract will not invalidate coverage which would
                                                            otherwise be validly in force or continue coverage which would otherwise validly terminate. Examples of such
                                                            minor clerical errors include, but are not limited to, errors appearing in an individual's name, address, or birth date
                                                            as well as typographical errors. The term "minor clerical errors" as used herein does not include Employer errors
                                                            which may materially affect an individual's coverage under the Contract. It is further understood and agreed that the
                                                            Employer is liable for any substantive error made by the Employer in keeping or reporting data which may
                                                            materially affect an individual's coverage under the Contract and for any benefits paid for a terminated Participant if
                                                            the Employer had not timely notified BCBSTX of such Participant's termination. All such data is the sole property
                                                            of and owned by BCBSTX.
                                                            In the event of error or delays in recording data by the Employer, retroactive changes will not be made effective
                                                            prior to the current month and two (2) previous months.
                                                            No waiting period may exceed 90 days unless permitted by applicable law. If BCBSTX's records show that
                                                            Employer has a waiting period that exceeds the time period permitted by applicable law, then BCBSTX reserves the
                                                            right to begin an Employee's coverage on a date that BCBSTX believes is within the required period.
                                                            During the term of the Contract and within one hundred eighty (180) days after the termination of the Contract,
                                                            BCBS TX may, upon at least thirty (30) days prior written notice to the Employer, conduct reasonable audits of the
                                                            Employer's membership records with respect to eligibility.
                                                            The Employer hereby agrees to indemnify and hold harmless BCBSTX and its employees and agents for any loss,
                                                            damage, expense (including, but not limited to, reasonable attorneys' fees and costs) or liability that may arise from
                                                            or in connection with untimely and/or inaccurate data provided by the Employer or on the Employer's behalf to
                                                            BCBS TX or data furnished by the Employer or on the Employer's behalf to BCBS TX in a format not approved by
                                                            BCBSTX.
                                                            In the event BCBSTX determines the Employer reported a Contract Effective Date earlier than what
                                                            would apply, based on the waiting period and eligibility conditions the Employer identified, BCBSTX
                                                            reserves the right to retroactively adjust the Contract Effective Date.

                                                     III. PREMIUMS

                                                        A. The premium rates initially effective shall be shown in the new group rates letter ("Letter") or the renewal exhibit
                                                            ("Exhibit"), and continuance of the coverage shall be contingent upon payment of the premiums by the Employer at
                                                            the Administrative Office of the Carrier in Richardson, Texas, in accordance with the following provisions: ( 1) the
                                                            first premium is due on the Contract Effective Date; (2) subsequent premiums are, during the continuance of this
                                                            Contract, payable in advance. Any adjustments to premiums, prorated premium, or arrearage caused by either an
CertifiedDocumentNumber:86655652-Page7of27




                                                            effective date prior to a regular premium billing or a retroactive effective date shall be payable immediately upon
                                                            receipt by the Employer of a billing by the Carrier. The Carrier may refuse to accept any payment which does not
                                                            represent a total premium, or which is late. Any acceptance by the Carrier of a late or partial premium payment shall
                                                            not be deemed a waiver of this section A. in the event of any future failure of the Employer to make a timely or total
                                                            payment of premium.

                                                        B. If any portion of the premiums due under this Contract is required to be paid by any covered Employee or
                                                           Dependent, the Employer agrees to collect such amounts due on the Employee's behalf as their agent, and to pay
                                                           over such funds to the Carrier as part of the total premium due. The Employer shall not act as an agent of the
                                                           Carrier with regard to such collections, and no premium will be considered to have been paid until actually received
                                                           and accepted by the Carrier.

                                                        C. Premiums may be paid on a monthly, quarterly, semiannual, or annual basis as the Employer may elect, but without
                                                           discount.


                                                     TXGADSM.OFF.EX.6.2018                                        6
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 16 of 36
                                                        D. The premium to be paid shall be determined by multiplying the number of Employees covered for each
                                                           classification by the rate then applicable for that classification, and totaling the extensions thus obtained.

                                                             For Dependents whose coverage becomes effective in accordance with provisions described in Article II of this
                                                             Contract and the WHO GETS BENEFITS section of the Benefit Booklet on other than the first day of a Contract
                                                             Month and on a date other than the Employee's Effective Date, no premium shall be due for any portion of the
                                                             Contract Month in which the coverage becomes effective;

                                                             For all other Participants whose coverage becomes effective in accordance with provisions described in Article II of
                                                             this Contract and the WHO GETS BENEFITS section of the Benefit Booklet on other than the first day of a
                                                             Contract Month, premium shall be prorated for the portion of the Contract Month in which the coverage becomes
                                                             effective.

                                                        E. This Contract shall be nonassessable and does not share in the earnings of the Carrier. The Carrier shall have the
                                                           right to change the premium rates on any premium due date occurring after the period of time for which the
                                                           premium rates are to be in effect as indicated in the new group rates letter ("Letter") or the renewal exhibit
                                                           ("Exhibit"), or any amendment, revision, or replacement of such Rates section made in writing.

                                                             Any such change shall be made uniformly applicable to all Employees within any subgroup or other classification
                                                             under this Contract.

                                                        F. The Carrier reserves the right to change the premium rates on any Contract Anniversary Date, provided not less than
                                                           sixty (60) days before the date on which a premium rate increase takes effect, the Carrier shall give prior written
                                                           notice to the Employer of the amount of such increase and the date on which the increase is to take effect.


                                                        G. Premium rates are based upon the amount of taxes, fees, Surcharges or other amounts currently in effect by various
                                                           governmental agencies. If the amount of taxes, fees, Surcharges or other amounts which the Carrier is required to
                                                           pay or remit are increased during the Plan Year, the Carrier reserves the right, at its option, to charge Employer for
                                                           such amounts or adjust the Premium rates to reflect such increase, on the effective date of such increase. Upon
                                                           request, Employer shall furnish to the Carrier in a timely manner all information necessary for the calculation or
                                                           administration of any such taxes, fees, Surcharges or amounts.


                                                             The Affordable Care Act (ACA) requires that covered entities providing health insurance ("Health Insurer") pay an
                                                             annual fee to the federal government (the "Health Insurer Fee"). The amount of this fee for a calendar year will be
                                                             determined by the federal government and currently involves a formula based in part on a Health Insurer's net
                                                             premiums from the preceding calendar year. In addition, ACA and/or other applicable laws may provide for the
                                                             establishment of temporary transitional reinsurance program(s) that may be funded by reinsurance contributions or
                                                             other amounts (collectively, the "Reinsurance Fee" or "Amounts") from health insurance issuers and/or self-funded
                                                             group health plans. Federal and state governments may provide information as to how the Reinsurance Fees are
                                                             calculated. Your premium will be adjusted to reflect the effects of the Health Insurer Fees and the Reinsurance Fees
CertifiedDocumentNumber:86655652-Page8of27




                                                             or Amounts, if any.
                                                        H. The Carrier may limit its offering of coverage to an annual open enrollment period for those Employers in the small
                                                           group market which fail to meet the Carrier's standard minimum participation and contribution requirements, if any.
                                                           Employers applying for coverage outside the annual open enrollment period would be subject to Carrier's standard
                                                           minimum participation and contribution requirements, if any.
                                                        I.   If the age, tobacco use, or geographic location of a Participant under the Contract upon which a particular premium
                                                             is based has been misstated, the Employer shall be responsible for paying the Plan an adjusted amount which will
                                                             provide the Plan with the correct premium calculated from the Coverage Date of the particular Participant.




                                                     TXGADSM.OFF.EX.6.2018                                        7
                                                                  Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 17 of 36
                                                     IV. TERMINATION OF COVERAGE

                                                     The termination provisions of this Contract shall be as described in this Group Administration Document and the Benefit
                                                     Booklet.

                                                         A. The coverage of all Participants hereunder shall automatically terminate when this Contract is terminated in any
                                                            manner, as follows:

                                                             1. By cancellation on any premium due date, at the request in writing of the Employer furnished to the Carrier at
                                                                its Administrative Office, not less than 30 days in advance;

                                                             2.   If this Contract is replaced by another Blue Cross and Blue Shield of Texas contract;

                                                             3.   By default, in premium payment, as required in Article III, on the last day of the last period for which the entire
                                                                  group premium is paid; provided, however, any failure of the Carrier to terminate coverage shall not be deemed
                                                                  a waiver of this subsection in the event of any future default in premium payment;

                                                             4.   The Employer commits intentional fraud or intentional misrepresentation of a material fact;

                                                             5.   No enrollee in connection with the Plan lives, resides or works in the service area of the Carrier or in the area
                                                                  for which the Carrier is authorized to do business;

                                                             6.   Upon non-renewal, in the event of failure to maintain the minimum enrollment requirements shown in the
                                                                  Benefit Program Application, for a period of six consecutive months; or

                                                             7.   The Carrier ceases to offer the particular product that the Employer has purchased, or if the Carrier ceases to
                                                                  offer all coverage in a particular market.

                                                         B. The coverage of any Employee and his Dependents included hereunder shall terminate:

                                                             1.   Subject to the provisions in item B (3), below, on the last day of the last period for which his portion of the
                                                                  group premium is paid to the Carrier. The Employer may terminate the coverage of any Employee on the last
                                                                  day of any Contract Month for which premiums for such Employee have been received by the Carrier and any
                                                                  premiums for such Employee that are applicable to succeeding Contract Months will be refunded by the Carrier
                                                                  to the Employer upon request, if the Employer has paid premium on a quarterly, semiannual, or annual basis.

                                                             2.   Subject to the provisions in item B (3), below, on the last day of the Contract Month during which the
                                                                  Employee ceases to be an Employee as defined in Article I of this Contract and is not eligible to retain
                                                                  Employee status under any employer benefit plan(s) created in accordance with the Employer's established
                                                                  procedures whereby individual selection by the Employer or the Employee to be included under such plan(s) is
                                                                  precluded.
CertifiedDocumentNumber:86655652-Page9of27




                                                             3.   As provided under state law, the Employer will be liable for the individual's premiums from the time the
                                                                  individual is no longer part of the group eligible for coverage under the Contract until the end of the Contract
                                                                  Month in which the Employer notifies BCBS TX that the individual is no longer part of the group eligible for
                                                                  coverage under the Contract and the individual will remain covered under the Contract until the end of that
                                                                  period. Notwithstanding the foregoing, if an individual ceases to be eligible within the last seven (7) calendar
                                                                  days of a Contract Month and the Employer notifies BCBS TX of such loss of eligibility within the first three (3)
                                                                  business days of the subsequent Contract Month, the individual's coverage shall terminate on the last day of the
                                                                  Contract Month in which the individual lost eligibility.

                                                         C. Subject to the provisions in item B (3), above, the coverage of any Dependent of an Employee included hereunder
                                                            shall terminate at the end of the Contract Month in which such Dependent ceases to be a Dependent, as defined in
                                                            the Benefit Booklet, regardless of the knowledge of such fact by the Carrier or the Employer.



                                                     TXGADSM.OFF.EX.6.2018                                          8
                                                                  Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 18 of 36
                                                             In the event termination of coverage is due to death of a Dependent, the Carrier will refund to the Employer
                                                             premiums paid for the Dependent for Contract Months subsequent to the date of death, up to 24 Contract Months
                                                             prior to notification to the Carrier of the death.

                                                             In the event termination of coverage is for any other reason, refund to the Employer of premiums paid for the
                                                             Dependent for Contract Months subsequent to the date of coverage termination shall be limited to Contract Months
                                                             following the date of notification to the Carrier of the termination of the Dependent, if the Employer has paid
                                                             premium on a quarterly, semiannual, or annual basis.

                                                         D. Notwithstanding the above provisions of this Article IV., if the Employer is paying an Employee's premiums in
                                                            whole or in part pursuant to the terms of a collective bargaining agreement and in the event of cessation of work as
                                                            the result of a labor dispute by its Employees who are members of the bargaining unit, coverage under this Contract
                                                            for such Employees and their Dependents hereunder shall terminate on the last day of the Contract Month in which
                                                            such cessation of work began subject to the provisions in B (3), above; except that coverage under this Contract may
                                                            be continued for such Employee and Dependents for a period of up to six additional Contract Months, provided that
                                                            for each such additional Contract Month:

                                                             1.   Coverage of at least 75% of the Employees, who are members of the bargaining unit and who cease working
                                                                  due to the labor dispute, is maintained; and

                                                             2.   A single payment for the premiums due from such Employees is remitted for such premium payment.

                                                             The Carrier reserves the right to adjust premium rates by any amount up to 20% for such Employees which shall be
                                                             payable for such additional Contract Months.

                                                      V. REPLACEMENT OF COVERAGE

                                                         A. If this Contract replaces prior BCBS TX coverage issued to the Employer:

                                                             1. Benefits for Eligible Expenses incurred during a Hospital Admission or an admission in a Facility Other
                                                                Provider which were incurred while the prior coverage was in effect and continuing after the Contract Effective
                                                                Date shall be provided in accordance with the terms of the prior coverage until the Participant is discharged
                                                                from the facility, as though the prior coverage had remained in effect; and

                                                             2.   The benefits available under this Contract shall be effective on and after the Contract Effective Date. If the
                                                                  prior coverage was BCBS TX major medical coverage, no further major medical benefits shall be available after
                                                                  the Contract Effective Date except as specified above.

                                                                  Any expenses incurred by a Participant under the prior coverage in the same Calendar Year preceding the
                                                                  Contract Effective Date and applied toward satisfaction of the Deductible under that coverage, will be applied
CertifiedDocumentNumber:86655652-Page10of27




                                                                  toward satisfaction of the Calendar Year Deductible of this Contract.

                                                                  If this Contract replaces prior BCBSTX coverage issued to the Employer and the prior BCBSTX coverage
                                                                  included an Upfront Deductible and the replacement coverage includes an Upfront Deductible: any expenses
                                                                  incurred by a Participant in the same Calendar Year preceding the Contract Effective Date and applied toward
                                                                  satisfaction of the Upfront Deductible under that coverage, will be applied toward the satisfaction of the
                                                                  Upfront Deductible of this coverage.

                                                                  If this Contract replaces prior BCBSTX coverage issued to the Employer and the prior BCBSTX coverage did
                                                                  not include an Upfront Deductible but did include a Calendar Year Deductible: any expenses incurred by a
                                                                  Participant under the prior coverage in the same Calendar Year preceding the Contract Effective Date and
                                                                  applied toward satisfaction of the Calendar Year Deductible, will not be applied toward satisfaction of the
                                                                  Upfront Deductible of this Contract but will be applied toward the Calendar Year Deductible of this coverage.


                                                      TXGADSM.OFF.EX.6.2018                                       9
                                                                   Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 19 of 36
                                                                   If this Contract replaces prior BCBS TX coverage issued to the Employer and the prior BCBS TX coverage did
                                                                   include an Upfront Deductible but the replacement coverage does not include an Upfront Deductible: any
                                                                   expenses incurred by a Participant under the prior coverage in the same Calendar Year preceding the Contract
                                                                   Effective Date and applied toward satisfaction of the Upfront Deductible, will not be applied toward satisfaction
                                                                   of any Calendar Year Deductible of this coverage.

                                                                   Coinsurance Amounts for Eligible Expenses incurred by a Participant under the prior coverage in the same
                                                                   Calendar Year and preceding the Contract Effective Date which were applied to the Coinsurance Stop-Loss
                                                                   Amount will be applied toward the Coinsurance Stop-Loss Amount of this Contract.

                                                         B. If this Contract replaces prior coverage of the Employer, the following replacement of medical coverage provisions
                                                            shall apply to each Participant who was covered under the Employer's Health Benefit Plan immediately prior to the
                                                            Contract Effective Date of this coverage and who is eligible to participate under this Contract:

                                                              1.   If applicable, any expenses incurred by a Participant in the same Calendar Year preceding the Contract Effective
                                                                   Date, which will qualify as Eligible Expenses under this Contract, and which were applied toward satisfaction
                                                                   of the Calendar Year Deductible of the prior coverage, will be applied toward satisfaction of the Calendar Year
                                                                   Deductible of this Contract, provided the Participant submits proof of such Eligible Expenses satisfactory to
                                                                   BCBSTX in accordance with BCBSTX's procedures.

                                                              2.   If applicable, any Coinsurance Amounts for expenses incurred by a Participant in the same Calendar Year
                                                                   preceding the Contract Effective Date, will be credited toward the Coinsurance Stop-Loss Amount of this
                                                                   Contract, provided the Participant submits proof of such Coinsurance Amounts satisfactory to BCBS TX in
                                                                   accordance with BCBSTX's procedures.

                                                              3.   Benefits are not available for expenses incurred prior to the Contract Effective Date or for any services or
                                                                   supplies provided during the course of a Hospital Admission or an admission in a Facility Other Provider which
                                                                   were incurred prior to the Contract Effective Date.

                                                              4.   Benefits will be available for Eligible Expenses incurred on and after the Contract Effective Date.

                                                              5.   In no event will coverage be continued beyond the date it would otherwise terminate under the terms of this
                                                                   Contract.

                                                      VI. GENERAL PROVISIONS

                                                         A. Agency Relationships: Nothing in the Contract shall be construed to constitute the Employer as an agent of
                                                            BCBS TX. The Employer is the agent of the Participants.

                                                         B.   111i~~,1l~ 11~~ -~ linl"9~~~ ~~~1~1m1it"~: 1:ii1~mp~~~ m1~~111et~r1~ lin.wiirliliin. 11111111
CertifiedDocumentNumber:86655652-Page11of27




                                                              ffi? RPP:®AAffiili.if §P:imP:i f:#§§l:fig]#:[iii§#.i.i;t.if ffi? mW~ gpffiij §@ffl 2:f +#:~if
                                                         C. Certificate: The Carrier will issue to the Employer for delivery to each covered Employee a certificate (herein
                                                            called Benefit Booklet) setting forth a statement of the essential features of the insurance coverage of such
                                                            Employee or Participant, and to whom the benefits are payable.
                                                         D. Compliance with Laws and Regulations: BCBSTX and Employer will comply with applicable state and federal
                                                            laws and regulations regarding confidentiality or privacy of records and other information and to cooperate to ensure
                                                            such compliance.
                                                         E. Coverage Data: The Employer shall furnish the Carrier all information needed to effect coverage of Employees and
                                                            Dependents hereunder and termination and changes in such coverage on a timely basis.




                                                      TXGADSM.OFF.EX.6.2018                                            10
                                                                 Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 20 of 36


                                                         F. Disclaimer: The Carrier shall not be liable for any act or omission by any Hospital, Physician, or Other Provider,
                                                            their agents or employees, in caring for a Participant receiving services covered under this Contract, and no
                                                            responsibility attaches hereunder for inability of any Hospital, Physician, or Other Provider to furnish
                                                            accommodations or services. Benefits are subject to the rules and regulations of the Hospital, facility or other
                                                            institution selected by the Participant, and are available only for sickness or injury acceptable to such Hospital,
                                                            facility, or other institution.
                                                         G. Discontinuance of A Particular Product: BCBS TX may discontinue the Employer's benefit plan product under
                                                            the Contract if BCBS TX:
                                                              1. Provides ninety (90) days advance notice to the effected Employer, Participants and the Commissioner of
                                                                 Insurance (or such other notice, if any, required by applicable law);
                                                              2. Offers the Employer an option to purchase all or any other coverage offered to other employers of similar
                                                                 circumstance, including, but not limited to, employer size; and
                                                              3. Acts uniformly without regard to the claims experience of the Employer of the health status of any existing, new
                                                                 or potentially new Participants.
                                                         H. Discontinuance of All Coverage
                                                              BCBSTX may discontinue all coverage in the small or large group market, or both, in Texas in accordance with
                                                              Texas law and provided that BCBSTX:
                                                              1. Provides one-hundred eighty (180) days advance notice to effected Employer, Participants and the
                                                                 Commissioner oflnsurance (or any such other notice, if any, required by applicable law); and
                                                              2. Discontinues and does not renew all health insurance coverage issued or delivered for issuance in the state in
                                                                 such market(s).

                                                         I. Uniform Modification
                                                              BCBS TX may modify health insurance coverage at the time of coverage renewal for a product offered to a group
                                                              health plan in the small group market or large group market, if, as to coverage available in such market, the
                                                              modification is consistent with state law and effective uniformly among all small or large group health plans with
                                                              that product.
                                                              BCBSTX shall notify the Employer no later than sixty (60) days before the date of the modification in effect.

                                                         J.   Electronic Exchange of Data: In the event the Employer and Carrier exchange data and information
                                                              electronically, the Employer agrees to transfer on a timely basis all required data to the Carrier via secure electronic
                                                              transmission on the intranet and/or internet or otherwise, in the format specified by the Carrier, a copy of which
                                                              shall be furnished to the Employer upon written request to the Carrier. The Employer authorizes the Carrier to
                                                              submit such data and information in the specified electronic format. In the event the Employer is unable or
                                                              unwilling to transfer data in the specified electronic format, the Carrier is under no obligation to receive or transmit
CertifiedDocumentNumber:86655652-Page12of27




                                                              data in any other format unless required by law to do so. In the event garbled or intercepted transmissions occur,
                                                              Carrier and the Employer agree to redirect the information via another mutually agreeable means.

                                                              The Employer consents to receive, via an electronic file or access to an electronic file, a Benefit Booklet provided by
                                                              the Carrier to the Employer for delivery to each Employee.

                                                              The Employer further acknowledges and agrees that it is responsible for providing Employees access, via the
                                                              intranet, internet, paper copy or otherwise, to the most current version of any electronic file provided to the
                                                              Employer by the Carrier. The Employer agrees to provide a paper copy of the same to an Employee who has not
                                                              agreed to accept the Benefit Booklet electronically. In addition, in all instances, the electronic file of the most
                                                              current document issued to the Employer by the Carrier for use by the Employer is the legal document used to
                                                              administer the Contract and will prevail in the event of any conflict between such electronic file and any other
                                                              electronic or paper file. The Employer is solely responsible for, and holds the Carrier harmless from, any and all
                                                              claims for loss, liability or damages arising from the use or posting of the electronic file on the intranet and/or
                                                              internet.

                                                      TXGADSM.OFF.EX.6.2018                                         11
                                                                  Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 21 of 36
                                                         K. Employer Notification To Participants: It is the responsibility of the Employer to notify all Participants in the
                                                            event of the Employer's uniform modification of coverage, uniform termination of coverage or discontinuance of
                                                            coverage in a market segment.



                                                            fil1ijlf @.@#.~ffiti; ffii i#:tjri; &:9#.W/wtf and, in the absence of fraud, all statements made by the Employer or by the
                                                             person insured shall be deemed representations and not warranties. No statement shall be used in any contest or in
                                                             defense of a claim hereunder unless a copy of the instrument containing the statement is or has been furnished to
                                                             such person, or in the event of death or incapacity of the insured person, to the individual's beneficiary or personal
                                                             representative. No change in this Contract shall be valid until approved by an executive officer of BCBSTX and
                                                             unless such approval is attached by amendment, rider or otherwise provided in writing in this document. No agent
                                                             has the authority to change this Contract or to waive any of its provisions. The issuance of this Group
                                                             Administration Document supersedes all previous contracts or policies between the Employer and BCBS TX which
                                                             are in force on the Contract Effective Date as indicated on the Benefit Program Application.
                                                         M. ERISA: This provision applies to any Contract which implements any employee welfare benefit plan as defined by
                                                            Section 3 (2) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA").

                                                             1.   The Employer or, if the Employer is a trust, the grantor of such trust has established and as sponsor, maintains
                                                                  pursuant to other written documents, a health benefit program ("Employer's ERISA Health Benefit Program")
                                                                  through the purchase of insurance for the benefit of its eligible Participants, which Employer's ERISA Health
                                                                  Benefit Program is an "employee welfare benefit plan" within the meaning of ERISA. Notwithstanding
                                                                  anything contained in the employee welfare benefit plan document of the Employer, the Employer agrees that
                                                                  no allocation or delegation or any fiduciary or nonfiduciary responsibilities under the employee welfare benefit
                                                                  plan of the Employer is effective with respect to or accepted by BCBSTX except to the extent specifically
                                                                  provided and accepted in the Contract or as otherwise accepted in writing by BCBS TX. The administrator under
                                                                  ERISA for an Employer's ERISA Health Benefit Program is the Employer or such other persons (other than
                                                                  BCBSTX) appointed by the Employer or, if the Employer is a trust, by the grantor of such trust. Nothing in an
                                                                  Employer's ERISA Health Benefit Program will affect the obligations ofBCBSTX with respect to this Contract.
                                                                  BCBSTX will not be required to examine the provisions of an Employer's ERISA Health Benefit Program or
                                                                  any related trust agreement, or any modification, amendment or supplement thereto.

                                                             2.   The Contract is a guaranteed benefit policy (as defined in Section 401 (b) (2) of ERISA). The Contract is an
                                                                  asset of the Employer. No assets ofBCBSTX or amounts which have been paid to BCBSTX under the Contract
                                                                  are assets of or under Employer's ERISA Health Benefit Program.

                                                         N. INITIAL PLAN PARTICIPATION REQUIREMENTS; Benefit Plan Status; Plan Documents; Retaliation
                                                             It is the Employer's responsibility, prior to the Effective Date of the Contract (i) to determine initial plan
                                                             participation requirements and categories of coverage options for employees, former employees, officers and
CertifiedDocumentNumber:86655652-Page13of27




                                                             directors in compliance with all applicable law, including but not limited to discontinuing any waiting periods that
                                                             are longer than permitted by applicable law; (ii) to comply with nondiscrimination requirements applicable to its
                                                             benefit plan, including but not limited to those related to highly compensated individuals; and (iii) to determine its
                                                             regulatory status, including but not limited to determining whether it meets the federal and state law (as applicable)
                                                             definitions of "small group", "large group", "MEWA", and/or "Association". Employer will promptly notify
                                                             BCBSTX of its determinations (and any changes thereto) and will promptly notify BCBSTX when a person has
                                                             satisfied the initial participation requirements and also meets the definition of a Covered Person under the Contract.
                                                              In addition, Employer (iv) is responsible for establishing and/or amending its own plan documents as necessary;
                                                             and (v) must not retaliate against any employee for engaging in activities protected by applicable law, including but
                                                             not limited to receiving subsidized coverage under a qualified health plan through an Exchange; and (vi) ensuring
                                                             that Health Savings Accounts and Health Reimbursement Accounts are funded in accordance with the Employer's
                                                             funding decisions that the Employer has communicated to the Plan, if any. In no event will BCBSTX have
                                                             responsibility for such initial plan or funding decisions participation or plan status determinations or for Employer's
                                                             plan documents or its actual or alleged retaliation. Upon request, Employer will provide BCBS TX with information
                                                             to substantiate such determinations and responsibilities. Employer hereby agrees to indemnify and hold harmless

                                                      TXGADSM.OFF.EX.6.2018                                        12
                                                                   Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 22 of 36
                                                              BCBS TX and its employees and agents for any loss, damage, expense (including, but not limited to, reasonable
                                                              attorneys' fees and costs) or liability resulting from the Employer's failure to carry out its responsibilities or
                                                              obligations as set forth in this Contract. If a person is added to the Contract and later determined to have been
                                                              ineligible, BCBSTX reserves the right to terminate or rescind such person's coverage to the extent permitted by
                                                              applicable law.
                                                         0. Incontestability: This Contract shall be incontestable after it has been in force for two years from date of its issue
                                                            except for nonpayment of premiums. Except fraudulent misstatements, no statement made by any person covered
                                                            under this Contract relating to his insurability shall be used in contesting the validity of the coverage with respect to
                                                            which such statement was made after such coverage has been in force prior to the contest for a period of two years
                                                            during such person's lifetime unless it is contained in a written instrument signed by him; provided, however, this
                                                            provision shall not limit any defense of such claim based on provisions in the Contract: ( 1) relating to eligibility for
                                                            coverage; (2) relating to coordination of benefits; or (3) limiting the amounts ofrecovery from all sources to no more
                                                            than 100% of the total actual losses incurred.
                                                         P.   Information and Medical Records:
                                                              1. All claim information, including, but not limited to, medical records, received by BCBS TX in the performance
                                                                  of its duties hereunder will be kept confidential by BCBS TX and except for reasonable necessary use by
                                                                  BCBSTX in connection with the performance of its duties hereunder, BCBSTX shall not disclose such
                                                                  confidential claim information without the authorization of the Participant or as otherwise required or permitted
                                                                  by applicable law.
                                                              2.   BCBSTX may release to the Employer claim information regarding the provision of Covered Medical Services
                                                                   to Participants and copies of records to the extent required or permitted by applicable law, including but not
                                                                   limited to HIP AA. Any information so obtained by the Employer shall be kept confidential, as required by
                                                                   applicable law.
                                                              3.   The Employer acknowledges that each Participant agrees it is the Participant's responsibility to ensure that any
                                                                   Provider, Blue Cross and Blue Shield Plan, insurance company, employee benefit association, governmental
                                                                   body or program, or any other person or entity having knowledge of or records relating to (1) any illness or
                                                                   injury for which a claim or claims for benefits are made under the Contract, (2) any medical history which
                                                                   might be pertinent to such illness, injury, claim or claims, or (3) any benefits or indemnity on account of such
                                                                   illness or injury or on account of any previous illness or injury which may be pertinent to such claim or claims,
                                                                   furnish to BCBSTX, or its agent, and agrees that any such Provider, person or other entity may furnish to
                                                                   BCBS TX or its agent, at any time upon its request, any and all information and records (including copies of
                                                                   records) relating to such illness, injury, claim or claims. In addition, BCBSTX may furnish similar information
                                                                   and records (or copies of records) to Other Providers, Blue Cross and Blue Shield Plans, insurance companies,
                                                                   governmental bodies or other entities providing insurance-type benefits requesting the same. It is also the
                                                                   Participant's responsibility to furnish to the Employer and/or BCBS TX information regarding the Participant's
                                                                   becoming eligible for Medicare, termination of Medicare eligibility or any change in Medicare eligibility status.

                                                         Q. Legal Actions: No action at law or in equity shall be brought to recover on this Contract prior to the expiration of
                                                              60 days after written Proof of Loss has been filed in accordance with the requirements herein and no such action
CertifiedDocumentNumber:86655652-Page14of27




                                                              shall be brought at all unless brought within three years from the expiration of the time within which written Proof
                                                              of Loss is required to be furnished by this Contract.

                                                         R. Medicare/Primary Carrier Determinations: Any exclusions of benefits in this Contract for services or supplies
                                                              for which benefits are paid or payable under governmental programs and the definition of "Plan" in the
                                                              Coordination of Benefits section of the Benefit Booklet shall not be applicable to Medicare Part A and Part B
                                                              benefits for those Employees who the Employer determines are Employees for whom the Employer's benefit plan is
                                                              required to be primary to Medicare by the Age Discrimination in Employment Act (ADEA) for the period of time
                                                              such primary coverage is so required. This provision shall also be applicable to Dependent spouses of Employees so
                                                              designated for the period of time, if any, that the spouse's coverage under the Employer's benefit plan is also
                                                              required to be primary to Medicare.




                                                      TXGADSM.OFF.EX.6.2018                                        13
                                                                Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 23 of 36

                                                             The same exclusions and definition of "Plan" described above are not applicable to Medicare Part A and Part B
                                                             benefits for Participants during the period specified by Medicare's regulations for secondary payer for treatment of
                                                             end-stage renal disease due to kidney transplant or self-dialysis training of Medicare entitlement by reason of renal
                                                             dialysis.

                                                         S. Medicare Secondary Payer ("MSP") Data Match
                                                             In an effort to facilitate the processing of claims consistent with the requirements of the MSP statute, and to assist in
                                                             meeting the statutory obligations, certain BlueCross and BlueShield Plans together with the Centers for Medicare
                                                             and Medicaid Services ("CMS") formerly known as Health Care Financing Administration ("HCFA"), the federal
                                                             government agency which administers Medicare, have developed a new enrollment and membership system. The
                                                             system, also referred to as the "Data Match," is aimed at obtaining, in a timely and current fashion, information
                                                             necessary for BCBSTX to identify dual coverage situations which fall within the MSP statute, and to determine
                                                             whether primary or secondary payment should be made for a particular claim.
                                                             Under the system, BCBSTX will provide basic information to CMS about individuals enrolled in employer group
                                                             health plans who are also covered by Medicare so that CMS can better detect dual coverage situations.
                                                             The Employer hereby authorizes and directs BCBSTX to disclose to CMS periodically, information pertaining to
                                                             Medicare-eligible Participants under the Contract.
                                                             The Employer agrees that BCBS TX' s ability to make accurate primary/secondary MSP determinations depends on
                                                             the breadth and accuracy of BCBSTX's files concerning Participants. The Employer agrees to use best efforts in
                                                             responding promptly and accurately to BCBSTX's requests for information and to require and facilitate its
                                                             employees' cooperation in responding promptly and accurately to such requests.
                                                             Further, to assure the continuing accuracy of BCBSTX's files, the Employer agrees that it is the Employer's
                                                             responsibility to notify BCBS TX promptly of any change in the size of the Employer's work force or status of its
                                                             Employees that might effect the order of payment under the MSP statute, such as information regarding working-
                                                             aged persons who retire and changes in the size of the Employer's work force that place it in, or take it out of, the
                                                             scope of the MSP statute. IfBCBSTX does not receive such information from the Employer, BCBSTX will assume
                                                             that all relevant factors remain unchanged and will process claims accordingly. The Employer acknowledges and
                                                             agrees that BCBS TX will be using the information provided by the Employer and Participants to update BCBS TX' s
                                                             files, and will also forward this information to CMS so that CMS can revise its file to reflect relevant changes in
                                                             primary/secondary status.
                                                             BCBS TX may, in its sole discretion, discontinue its participation in the Data Match system as described above.
                                                             Nothing in this Contract shall be construed as obligating BCBSTX to continue its participation in the Data Match
                                                             system.
                                                             Disclosure Statement: The Employer acknowledges that BCBSTX has furnished it with a copy of a pamphlet
                                                             entitled "Information Regarding the Medicare Secondary Payer Statute" (also referred to as the "Disclosure
                                                             Statement"), prepared by the BlueCross and BlueShield Association and reviewed by CMS, which administers
CertifiedDocumentNumber:86655652-Page15of27




                                                             Medicare.

                                                         T. Misstatement of Age: In the event: (1) premiums are based on the Participant's age; and (2) the age of a Participant
                                                            has been misstated, the premium rate for such person shall be determined according to the correct age as provided in
                                                            this Contract and there shall be an equitable adjustment of premium rate made so that the Carrier shall be paid the
                                                            premium rate at the true age of the Participant.

                                                         U. Misstatement of Enrollment: In the event the Employer furnishes the Carrier with enrollment information and
                                                            premiums for persons who are not eligible for coverage under this Contract as bona fide Employees or Dependents,
                                                            the Carrier may retroactively or currently cancel the coverage of such persons after the Carrier learns of such
                                                            persons' failure to qualify as Employees or Dependents. The Carrier shall return all premiums for the period for
                                                            which coverage is canceled.




                                                      TXGADSM.OFF.EX.6.2018                                         14
                                                                Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 24 of 36

                                                         V. Notices: Any notice given or required under the Contract or any individual certificate will be a written notice. If
                                                            such notice is given to the Employer, it will be addressed to it at is office address stated in the Benefit Program
                                                            Application. If such notice is given to BCBS TX, it should be addressed to BCBS TX at its office address stated in
                                                            the Benefit Booklet. If such notice is given by BCBSTX to a Participant, it will be addressed to the Participant at the
                                                            address as it appears on the records of BCBS TX or in the care of the Employer. The Employer and BCBS TX may,
                                                            by written notice served on the other, indicate a new address for giving such notice.

                                                         W. Physical Examinations and Autopsy: The Carrier shall have the right and opportunity to examine the person of
                                                            the Participant for whom claim is made, when and so often as it may reasonably require during the pendency of a
                                                            claim hereunder and also the right and opportunity to make an autopsy in case of death where it is not prohibited by
                                                            law.
                                                         X. Proprietary Materials: The Employer acknowledges that BCBSTX has developed, acquired, or owns certain
                                                            Business Confidential Information. "Business Confidential Information" includes, but is not limited to, intellectual
                                                            property, trade secrets, inventions, applications, tools, methodologies, software, operating manuals, technology,
                                                            technical documentation, techniques, product or services specifications or strategies, operational plans and methods,
                                                            automated claims processing systems, payment systems, membership systems, privacy and security measures, cost or
                                                            pricing information (including but not limited to provider discounts and rates), business plans and strategies,
                                                            company financial planning and financial data, prospect and customer lists, contracts, vendor and supplier lists and
                                                            information, symbols, trademarks, service marks, designs, copyrights, know-how, data, databases, processes, plans,
                                                            procedures and any other information that reasonably should be understood to be confidential whether developed or
                                                            acquired before or after the effective date of this agreement. "Business Confidential Information" also includes
                                                            modifications, enhancements, derivatives, and improvements of the Business Confidential Information described in
                                                            the preceding sentence. The Employer shall not use or disclose to any third party Business Confidential Information
                                                            without prior written consent of BCBSTX. Neither party shall use the name, symbols, copyrights, trademarks or
                                                            service marks of the other party or the other party's respective clients in advertising or promotional materials
                                                            without prior written consent of the other party; provided, however, that BCBS TX may include the Employer in its
                                                            list of clients.

                                                             BCBSTX/Association Ownership. The Employer acknowledges that BCBSTX's proprietary marks and Business
                                                             Confidential Information are the sole property of the Blue Cross and Blue Shield Association or of BCBS TX and
                                                             agrees not to contest the Blue Cross and Blue Shield Association's or BCBS TX' s ownership or the license granted
                                                             to BCBSTX for use of such propriety marks.

                                                         Y. Refund of Benefit Payments: If and when the Carrier determines that benefit payments hereunder have been made
                                                            erroneously but in good faith, the Carrier reserves the right to seek recovery of such benefit payments from the
                                                            Participant, any other insurance company, or Provider of services to whom such payments were made. The Carrier
                                                            reserves the right to offset subsequent benefit payments otherwise available by the amount of any such
                                                            overpayments. Any refund of benefits will not be credited to the Employer's claims experience until actual recovery
CertifiedDocumentNumber:86655652-Page16of27




                                                            is made.

                                                         Z. Reinstatement: If default be made in the premium payments for this Contract, the subsequent acceptance of such
                                                            premium by the Carrier or any of its duly authorized agents shall fully reinstate the Contract. For purposes of this
                                                            section mere receipt and/or negotiation of a late premium payment does not constitute acceptance. Any
                                                            reinstatement of the Contract shall not be deemed a waiver of either the Employer's requirement of timely premium
                                                            payment or the Carrier's right of termination for default in premium payment in the event of any future failure of the
                                                            Employer to make timely premium payments.

                                                       AA. Renewability of the Contract: The Contract shall be renewable, at the option of the Employer, to all Participants
                                                            except in the following instances:
                                                           1. Non-payment ofrequired premiums;
                                                           2. An intentional fraudulent act or practice or intentional misrepresentation by the Employer;
                                                           3. Noncompliance with BCBSTX's minimum participation and/or contribution requirements, if any;


                                                      TXGADSM.OFF.EX.6.2018                                       15
                                                                  Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 25 of 36
                                                             4.   Termination of the benefit plan in accordance with the "Discontinuance of A Particular Product" or
                                                                  "Discontinuance of All Coverage" provisions in this Contract; or
                                                             5.   Participant's movement outside the BCBSTX service area.

                                                       BB.   Separate Financial Arrangements Regarding Prescription Drugs:

                                                             1.   Separate Financial Arrangements with Participating Prescription Drug Providers:
                                                                  The Employer's experience account under the Contract, if any, the maximum amount of benefits payable by
                                                                  BCBS TX and all required Copayment, Deductible and Coinsurance Amounts under this Contract shall be
                                                                  calculated on the basis of the Provider's billed charge or the agreed upon cost between the Participating
                                                                  Prescription Drug Provider as defined below, and BCBSTX, whichever is less.
                                                                  BCBSTX hereby informs the Employer and all Participants that it has contracts, either directly or indirectly,
                                                                  with prescription drug Providers ("Participating Prescription Drug Providers") for the provision of, and
                                                                  payment for, prescription drug services to all persons entitled to prescription drug benefits under individual
                                                                  certificates, group health insurance policies and contracts to which BCBSTX is a party, including the
                                                                  Participants under the Contract, and that pursuant to BCBS TX' s contracts with Participating Prescription Drug
                                                                  Providers, under certain circumstances described therein, BCBS TX may receive discounts for prescription
                                                                  drugs dispensed to Participants under the Contract.
                                                                  The Employer understands that BCBS TX may receive such discounts during the term of the Contract. Neither
                                                                  the Employer nor Participants hereunder are entitled to receive any portion of any such discounts in excess of
                                                                  any amount that may be reflected in the new group rates letter ("Letter") or the renewal exhibit ("Exhibit"); as
                                                                  part of any experience rating refund, if applicable to this Contract, or otherwise.

                                                             2. Separate Financial Arrangements with Pharmacy Benefit Managers:
                                                                  BCBSTX hereby informs the Employer and all Participants that it owns a significant portion of the equity of
                                                                  Prime Therapeutics LLC and that BCBS TX has entered into one or more agreements with Prime Therapeutics
                                                                  LLC or other entities (collectively referred to as "Pharmacy Benefit Managers"), for the provision of, and
                                                                  payment for, prescription drug benefits to all persons entitled to prescription drug benefits under individual
                                                                  certificates, group health insurance policies and contracts to which BCBS TX is a party, including the
                                                                  Participants under the Contract. Pharmacy Benefit Managers have agreements with pharmaceutical
                                                                  manufacturers to receive rebates for using their products. Pharmacy Benefit Managers may share a portion of
                                                                  those rebates with BCBS TX.

                                                                  The Employer understands that BCBS TX may receive such rebates during the term of the Contract.Neither the
                                                                  Employer nor Participants hereunder are entitled to receive any portion of any such rebates in excess of any
                                                                  amount that may be reflected in the new group rates letter ("Letter") or the renewal exhibit ("Exhibit"); as part
                                                                  of any experience rating refund, if applicable to this Contract, or otherwise.

                                                       CC.   Service Mark Regulation: On behalf of the Employer and its Participants, the Employer hereby expressly
CertifiedDocumentNumber:86655652-Page17of27




                                                             acknowledges its understanding that the Contract constitutes a contract solely between the Employer and BCBSTX.
                                                              BCBS TX is an independent corporation operating under a license with the Blue Cross and Blue Shield Association
                                                             (the "Association"), an association of independent Blue Cross and Blue Shield Plans. The Association permits
                                                             BCBSTX to use the Blue Cross and Blue Shield Service Mark in BCBSTX's service area and BCBSTX is not
                                                             contracting as the agent of the Association. The Employer further acknowledges and agrees that it has not entered
                                                             into the Contract based upon representations by any person other than authorized persons of BCBS TX and that no
                                                             person, entity or organization other than BCBSTX shall be held accountable or liable to the Employer for any of
                                                             BCBSTX's obligations to the Employer created under the Contract. This paragraph shall not create any additional
                                                             obligations whatsoever on the part of BCBSTX, other than those created under other provisions of this Group
                                                             Administration Document.
                                                       DD. Severability: In case any one or more of the provisions contained in this Contract shall, for any reason, beheld to be
                                                           invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any
                                                           other provisions of this Contract and this Contract shall be construed as if such invalid, illegal or unenforceable
                                                           provision had never been contained herein.
                                                      TXGADSM.OFF.EX.6.2018                                       16
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 26 of 36
                                                       EE.   Third Party Data Release: In the event the Employer directs BCBS TX to provide data directly to its third party
                                                             consultant and/or vendor (the "Employer's Vendor"), and BCBS TX agrees in its sole discretion, then the Employer
                                                             acknowledges and agrees:
                                                                1.   The requested documents, records and other information (hereinafter, "Confidential Information") are
                                                                     proprietary and confidential and that the release of Confidential Information may reveal the Plan's Business
                                                                     Confidential Information.
                                                                2. To maintain the confidentiality of the Confidential Information and any Business Confidential Information
                                                                   (hereinafter, "Information") and to prevent unauthorized use or disclosure by Employer's Vendor(s) or
                                                                   unauthorized third parties, including those of its employees not directly involved in the performance of
                                                                   duties under its contract with Policyholder, to the same extent that it protects its own confidential
                                                                   information.
                                                                3. To maintain the Information at a specific location under its control and take reasonable steps to safeguard the
                                                                   Information.
                                                                4.   To use, and require its employees to use, at least the same degree of care to protect the Information as is used
                                                                     with its own proprietary and Confidential Information.
                                                                5.   To not duplicate the Information furnished in written, pictorial, magnetic and/or other tangible form except
                                                                     for purposes of the Contract or as required by law.
                                                                6.   To return or destroy the Information at the direction of the Plan or within a reasonable time after the
                                                                     termination of this Policy, not to exceed 60 days thereafter.
                                                                7.   Employer's Vendor(s) shall execute BCBSTX's then-current data exchange agreement as required by the
                                                                     Plan.
                                                                8. The Employer shall:
                                                                       a.   Provide the Plan in writing the names of any Employer's Vendor(s) with whom the Plan is authorized
                                                                            to release, disclose, or exchange data. If Employer's Vendor(s) is under contract to perform services
                                                                            that involve the use, access, or disclosure of Protected Health Information as defined by HIP AA, the
                                                                            identity of Employer's Vendor(s) shall be documented within a HIP AA compliant Insured Group
                                                                            Certification.
                                                                       b.   Provide BCBS TX in writing the appropriate authorization and specific directions with respect to the
                                                                            release, disclosure or exchange data with Group's Vendor(s) identified. If Employer's Vendor(s)
                                                                            perform services that involve the use, access, or disclosure of Protected Health Information as defined
                                                                            by HIP AA, the information required in this section will be documented in the HIP AA compliant
                                                                            Insured Group Certification.
                                                                       c.   Indemnify, defend (at BCBSTX's request) and hold harmless BCBSTX and its employees, officers,
                                                                            directors and agents against any and all losses, liabilities, damages, penalties and expenses, including
                                                                            attorneys' fees and costs, or other cost or obligation resulting from or arising out of claims, lawsuits,
                                                                            demands, settlements or judgments brought against BCBSTX in connection with any claim based
CertifiedDocumentNumber:86655652-Page18of27




                                                                            upon BCBSTX's directed disclosure including, but not limited to disclosure of Protected Health
                                                                            Information, to the designated Employer's Vendor(s ), if consistent with Employer's direction, of any
                                                                            information and/or documentation or breach by Employer's Vendor(s) of any obligation described in
                                                                            the Contract.

                                                       FF.    Time of Payment of Claims: Benefits available under this Contract for any loss will be paid not more than 60
                                                              days after receipt of written Proof of Loss.

                                                       GG.    Verification of Eligibility: Upon written request by BCBSTX, the Employer shall provide such business records
                                                              and other information in its possession to verify to BCBSTX a person's eligibility status. Such verification may be
                                                              required prior to or after the Effective Date of coverage of a person, or after coverage has terminated. Such records
                                                              and information may include, but are not limited to, birth and divorce documents retained by the Employer, reports
                                                              to the Texas Workforce Commission, Workers' Compensation reports, or Federal FICA and withholding tax
                                                              records.

                                                      TXGADSM.OFF.EX.6.2018                                        17
                                                                Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 27 of 36
                                                       HH.   Premium Rebates and Premium Abatements:

                                                              Rebate: In the event federal or state law requires BCBSTX to rebate a portion of annual premiums paid, BCBSTX
                                                              will provide any rebate owed as required or allowed by such federal or state law.
                                                              Abatement: BCBS TX may from time to time determine to abate (in whole or in part) the premium due under this
                                                              Group Administration Document for particular period(s).
                                                              Any abatement of premium by BCBSTX represents a determination by BCBSTX not to collect premium for the
                                                              applicable period(s) and does not effect a reduction in the rates under the Group Administration Document. An
                                                              abatement for one period shall not constitute a precedent or create an expectation or right as to any abatement in
                                                              any future period(s).
                                                              Administrative: The Employer hereby gives BCBS TX assurances that Employer is obligated to, and will, pay or
                                                              credit such rebates or abatements to its Employee's to the extent and in the manner required by applicable law.
                                                              The Employer shall provide BCBS TX with any information, records and documentation that BCBS TX may require
                                                              or request with regard to the subject matter of this Section HH in a time, form and manner specified by BCBSTX.
                                                              BCBSTX will rely upon such information, records and documentation as accurate and complete.
                                                              BCBS TX makes no representation or warranty that any rebate or abatement owed or provided are exempt from any
                                                              federal, state, or local taxes (including any related notice, withholding or reporting requirements). It will be the
                                                              obligation of the Employer and any Employee or former Employee (if applicable) owed or provided a rebate or an
                                                              abatement to determine the applicability of and comply with any applicable federal, state or local laws or
                                                              regulations. The Employer shall assure appropriate notification to federal and state tax agencies and that any
                                                              payment to the Employees and former Employees will be accompanied by appropriate federal and state
                                                              documentation, e.g., Form 1099 or W-2.

                                                              The Employer agrees to indemnify and hold BCBSTX harmless against any and all claims, demands, costs, fines,
                                                              losses, interest, settlements,judgments, damages, penalties, taxes, expenses (including reasonable attorneys' fees)
                                                              or other liabilities resulting from the Employer's failure to carry out its responsibilities or obligations as set forth in
                                                              this Section HH of the Group Administration Document.


                                                      VII. INTER-PLAN ARRANGEMENTS

                                                          I. Out-of-Area Services

                                                          BCBSTX has a variety ofrelationships with other Blue Cross and/or Blue Shield Licensees referred to generally as
                                                          "Inter-Plan Arrangements." These Inter-Plan Arrangements operate under rules and procedures issued by the Blue
                                                          Cross Blue Shield Association ("Association"). Whenever Participants access healthcare services outside the
                                                          geographic area BCBSTX serves, the claim for those services may be processed through one of these Inter-Plan
                                                          Arrangements. The Inter-Plan Arrangements available are described generally below.
CertifiedDocumentNumber:86655652-Page19of27




                                                          Typically, when accessing care outside the geographic area BCBSTX serves, Participants obtain care from healthcare
                                                          Providers that have a contractual agreement (i.e., are "participating Providers") with the local Blue Cross and/or Blue
                                                          Shield Licensee in that other geographic area ("Host Blue"). In some instances, Participants may obtain care from
                                                          providers in the Host Blue geographic area that do not have a contractual agreement ("non-participating healthcare
                                                          Providers") with the Host Blue. BCBSTX payment practices in both instances are described below.


                                                          A. BlueCard® Program

                                                          The BlueCard® Program is an Inter-Plan Arrangement. Under this Arrangement, when Participants access covered
                                                          healthcare services within the geographic area served by a Host Blue, Host Blue will be responsible for contracting
                                                          and handling all interactions with its participating healthcare Providers. The financial terms of the BlueCard Program
                                                          are described generally below.

                                                      TXGADSM.OFF.EX.6.2018                                          18
                                                                Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 28 of 36
                                                          Liability Calculation Method
                                                          Unless subject to a fixed dollar copayment, the calculation of the Participant's liability on claims for covered
                                                          healthcare services will be based on the lower of the participating healthcare Provider's billed covered charges or
                                                          the negotiated price made available to BCBS TX by the Host Blue.


                                                          Host Blues determine a negotiated price, which is reflected in the terms of each Host Blue's Provider contracts.
                                                          The negotiated price made available to BCBSTX by the Host Blue may be represented by one of the following:

                                                          1.     An actual price. An actual price is a negotiated rate of payment in effect at the time the claim is processed
                                                                 without any other increases or decreases, or

                                                          2.     An estimated price. An estimated price is a negotiated rate of payment in effect at the time the claim is
                                                                 processed, reduced or increased by a percentage to take into account certain payments negotiated with the
                                                                 Provider and other claim- and non-claim-related transactions. Such transactions may include, but are not
                                                                 limited to, anti-fraud and abuse recoveries, provider refunds not applied on a claim-specific basis,
                                                                 retrospective settlements, and performance-related bonuses or incentives; or

                                                          3.     An average price. An average price is a percentage of billed charges in effect at the time a claim is processed
                                                                 representing the aggregate payments negotiated by the Host Blue with all of its healthcare Providers or a
                                                                 similar classification of its Providers and other claim- and non-claim-related transactions. Such transactions
                                                                 may include the same ones as noted above for an estimated price.
                                                          Host Blues determine whether or not they will use an actual price, estimated price or average price. Host Blues using
                                                          either an estimated price or an average price may prospectively increase or reduce such prices to correct for over- or
                                                          underestimation of past prices (i.e., prospective adjustment may mean that a current price reflects additional amounts or
                                                          credits for claims already paid or anticipated to be paid to Providers or refunds received or anticipated to be received
                                                          from Providers). However, the BlueCard Program requires that the amount paid by the Participant is a final price; no
                                                          future price adjustment will result in increases or decreases to the pricing of past claims. The method of claims
                                                          payment by Host Blues is taken into account by the BCBSTX in determining the Premiums.
                                                          In some instances, federal or state laws or regulations may impose a surcharge, tax, or other fee that applies to insured
                                                          accounts. If applicable, the Plan will include any such surcharge, tax, or other fee in Covered Person's premium.
                                                          Return of Overpayments
                                                          Recoveries from a Host Blue or its participating and non-participating healthcare Providers can arise in several ways,
                                                          including, but not limited to, anti-fraud and abuse recoveries, healthcare Provider/hospital audits, credit balance audits,
                                                          utilization review refunds, and unsolicited refunds. Recovery amounts determined in these ways will generally require
                                                          correction on a claim-by-claim or prospective basis. If recovery amounts are passed on a claim-by-claim basis from a
                                                          Host Blue to Blue Cross and Blue Shield of Texas, they will be credited to Employer.
CertifiedDocumentNumber:86655652-Page20of27




                                                          In some cases, the Host Blue will engage a third party to assist in identification or collection of recovery amounts. The
                                                          fees of such a third party may be charged to Employer as a percentage of the recovery.


                                                          B. Negotiated Arrangements

                                                          Instead of using the BlueCard Program, BCBSTX may process your Participant claims for covered healthcare services
                                                          through a Negotiated Arrangement.

                                                          If BCBSTX and Employer have agreed that (a) Host Blue(s) shall make available (a) custom healthcare Provider
                                                          network(s) in connection with this Policy, then the terms and conditions set forth in BCSBTX Negotiated
                                                          Arrangement(s) with such Host Blue(s) shall apply.

                                                          Participant liability calculation will be based on the lower of either billed covered charges or negotiated price (Refer to
                                                          the description of negotiated price under Section A., BlueCard Program) that the Host Blue makes available to
                                                          BCBSTX that allows Employer's Participants access to negotiated participation agreement networks of specified
                                                      TXGADSM.OFF.EX.6.2018                                        19
                                                                  Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 29 of 36
                                                          participating healthcare Providers outside of BCBS TX service area.

                                                          C. Non-Participating Healthcare Providers Outside BCBSTX Service Area
                                                             1)    In general

                                                                      When Covered Services are provided outside of the Plan's service area by Non-Participating Providers,
                                                                      the amount(s) paid for such services will be calculated using the methodology described in the
                                                                      Certificate for Non-Participating Providers located inside the Plan's service area. The Employee may
                                                                      be responsible for the difference between the amount that the Non-Participating Provider bills and the
                                                                      payment the Plan will make for the Covered Services as set forth in this paragraph. Federal or state
                                                                      law, as applicable, will govern payments for out-of-network emergency services.

                                                             2)       Exceptions

                                                                      In some exception cases, the Plan may, but is not required to, in its sole and absolute discretion
                                                                      negotiate a payment with such Non-Participating Provider on an exception basis. If a negotiated
                                                                      payment is not available, then the Plan may make a payment based on the lesser of:

                                                                  A. the amount calculated using the methodology described in the Certificate for Non-Participating
                                                                     Providers located inside the service area (and described in Section C(a)(l) above); or
                                                                  B. the following:
                                                                     (i)      for Professional Providers, an amount equal to the greater of the minimum amount required in
                                                                              the methodology described in the Certificate for Non-Participating Providers located inside the
                                                                              service area; or an amount based on publicly available provider reimbursement data for the
                                                                              same or similar professional services, adjusted for geographical differences where applicable;
                                                                              or
                                                                     (ii)     for Hospital or facility Providers, an amount equal to the greater of the minimum amount
                                                                              required in the methodology described in the Certificate for Non-Participating Providers
                                                                              located inside the service area; or an amount based on publicly available data reflecting the
                                                                              approximate costs that Hospitals or facilities have incurred historically to provide the same or
                                                                              similar service, adjusted for geographical differences where applicable, plus a margin factor for
                                                                              the Hospital or facility.
                                                                              In these situations, the Employee may be liable for the difference between the amount that the
                                                                              Non-Participating Provider bills and the payment Blue Cross and Blue Shield of Texas will
                                                                              make for the Covered Services as set forth in this paragraph.

                                                          D. Special Cases: Value-Based Programs
                                                          BlueCard Program
                                                          BCBSTX has included a factor for bulk distributions from Host Blues in Participant's premium for Value-Based
CertifiedDocumentNumber:86655652-Page21of27




                                                          Programs when applicable under this Contract.

                                                          E. Negotiated Arrangements (for non-BlueCard Programs: include if applicable.)

                                                          BCBSTX has entered into a Negotiated Arrangement with a Host Blue to provide Value-Based Programs to
                                                          Participants, BCBSTX will follow the same procedures for Value-Based Programs administration and Care
                                                          Coordination Fees as noted in the BlueCard Program section.


                                                          F. Inter-Plan Programs: Federal/State Taxes/Surcharges/Fees

                                                          Federal or state laws or regulations may impose a surcharge, tax or other fee that applies to insured accounts. If
                                                          applicable, BCBSTX will include any such surcharge, tax or other fee in determining Participant's premium.
                                                          G. BlueCard Worldwide® Program

                                                      TXGADSM.OFF.EX.6.2018                                      20
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 30 of 36
                                                              General Information




                                                          •   Emergency Care Services

                                                              This Contract covers only limited health care services received outside of the United States. "Out-of-Area
                                                              Covered Services" include Emergency Services, Emergency Accident Care, Emergency Care, Emergency
                                                              Medical Care and, Urgent Care obtained outside of the United States. Follow-up care following an emergency is
                                                              also available, provided the services are preauthorized by BCBS TX. Any other services will not be eligible for
                                                              benefits unless authorized by BCBS TX.

                                                          •   Inpatient Services

                                                              In most cases, if Participants contact the Blue Cross Blue Shield Global Core Service Center for assistance,
                                                              hospitals will not require Participants to pay for covered inpatient services, except for their cost-share
                                                              amounts/deductibles, coinsurance, etc. In such cases, the hospital will submit Participants claims to the Blue
                                                              Cross Blue Shield Global Core Service Center to initiate claims processing. However, if the Participants paid in
                                                              full at the time of service, the Participants must submit a claim to obtain reimbursement for Covered Services.

                                                              Participants must contact the BCBSTX to obtain preauthorization for non-emergency inpatient services.

                                                          •   Outpatient Services

                                                              Outpatient Services are available for the treatment of Emergency Services, Emergency Accident Care,
                                                              Emergency Care, Emergency Medical Care and, Urgent Care.
                                                              Physicians, urgent care centers and other outpatient providers located outside the BlueCard service area will
                                                              typically require Participants to pay in full at the time of service. Participants must submit a claim to obtain
                                                              reimbursement for Covered Services.
CertifiedDocumentNumber:86655652-Page22of27




                                                      TXGADSM.OFF.EX.6.2018                                     21
                                                                   Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 31 of 36

                                                              •   Submitting a Blue Cross Blue Shield Global Core Claim

                                                                  When Participants pay for Covered Services outside the BlueCard service area, they must submit a claim to
                                                                  obtain reimbursement. For institutional and professional claims, Participants should complete a Blue Cross Blue
                                                                  Shield Global Core claim form and send the claim form with the provider's itemized bill(s) to the Blue Cross
                                                                  Blue Shield Global Core Service Center address on the form to initiate claims processing. The claim form is
                                                                  available from the BCBSTX, the Blue Cross Blue Shield Global Core Service Center or online at
                                                                  www.bcbsglobalcore.com. If a Participant needs assistance with their claim submissions, they should call the
                                                                  Blue Cross Blue Shield Global Core Service Center at 1.800.810.BLUE (2583) or call collect at 1.804.673.1177,
                                                                  24 hours a day, seven days a week.

                                                      VIII.       NOTICE OF ANNUAL MEETING
                                                                  The Employer is hereby notified that it is a Member of Health Care Service Corporation, a Mutual Legal Reserve
                                                                  Company, and is entitled to vote either in person, by its designated representative or by proxy at all meetings of
                                                                  Members of said Company. The annual meeting is held at its principal office at 300 East Randolph Street,
                                                                  Chicago, Illinois each year on the last Tuesday in October at 12:30 p.m. BCBSTX pays indemnification or
                                                                  advances expenses to directors, officers, employees, or agents consistent with BCBS TX' s bylaws then in force and
                                                                  as otherwise required by applicable law. For purposes of the aforementioned paragraph the term "Member" means
                                                                  the group or trust to which this Contract has been issued. It does not include Participants under the Contract.
                                                                  Further, for purposes of determining the number of votes to which the Employer may be entitled, any reference in
                                                                  the Contract to "premium(s)" shall mean "charge(s)."
CertifiedDocumentNumber:86655652-Page23of27




                                                      TXGADSM.OFF.EX.6.2018                                         22
                                                                 Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 32 of 36

                                                                              IMPORTANT INFORMATION ABOUT COVERAGE UNDER THE
                                                                            TEXAS LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION
                                                                            (For insurers declared insolvent or impaired on or after September 1, 2011)

                                                      Texas law establishes a system to protect Texas policyholders if their life or health insurance company fails. The Texas Life
                                                      and Health Insurance Guaranty Association ("the Association") administers this protection system. Only the policyholders of
                                                      insurance companies that are members of the Association are eligible for this protection which is subject to the terms,
                                                      limitations, and conditions of the Association law. (The law is found in the Texas Insurance Code, Chapter 463.)
                                                      It is possible that the Association may not protect all or part of your policy because of statutory limitations.
                                                                                            Eligibility for Protection by the Association
                                                      When a member insurance company is found to be insolvent and placed under an order of liquidation by a court or
                                                      designated as impaired by the Texas Commissioner oflnsurance, the Association provides coverage to policyholders who
                                                      are:
                                                      • Residents of Texas (regardless of where the policyholder lived when the policy was issued)
                                                      • Residents of other states, ONLY if the following conditions are met:
                                                              The policyholder has a policy with a company domiciled in Texas;
                                                              The policyholder's state ofresidence has a similar guaranty association; and
                                                              The policyholder is not eligible for coverage by the guaranty association of the policyholder's state ofresidence.

                                                                                              Limits of Protection by the Association
                                                      Accident, Accident and Health, or Health Insurance:
                                                         • For each individual covered under one or more policies: up to a total of $500,000 for basic hospital, medical-
                                                             surgical, and major medical insurance, $300,000 for disability or long term care insurance, or $200,000 for
                                                             other types of health insurance.
                                                      Life Insurance:
                                                          • Net cash surrender value or net cash withdrawal value up to a total of $100,000 under one or more policies on a
                                                              single life; or
                                                          • Death benefits up to a total of $300,000 under one or more policies on a single life; or
                                                          • Total benefits up to a total of $5,000,000 to any owner of multiple non-group life policies.
                                                      Individual Annuities:
                                                          • Present value of benefits up to a total of $250,000 under one or more contracts on any one life.
                                                      Group Annuities:
                                                         • Present value of allocated benefits up to a total of $250,000 on any one life; or
                                                         • Present value of unallocated benefits up to a total of $5,000,000 for one contractholder regardless of the number
                                                            of contracts.
                                                      Aggregate Limit:
CertifiedDocumentNumber:86655652-Page24of27




                                                         • $300,000 on any one life with the exception of the $500,000 health insurance limit, the $5,000,000 multiple
                                                            owner life insurance limit, and the $5,000,000 unallocated group annuity limit.
                                                                                   These limits are applied for each insolvent insurance company.
                                                      Insurance companies and agents are prohibited by law from using the existence of the Association for the purpose of
                                                      sales, solicitation, or inducement to purchase any form of insurance. When you are selecting an insurance company,
                                                      you should not rely on Association coverage. For additional questions on Association rotection or general
                                                      information about an insurance company, please use the following contact information.

                                                          Texas Life and Health Insurance                                         Texas Department of Insurance
                                                          Guaranty Association                                                    P.O. Box 149104
                                                          515 Congress Avenue, Suite 1875                                         Austin, Texas 78714-9104
                                                          Austin, Texas 78701                                                     800-252-3439 or www.tdi.state.tx.us
                                                          800-982-6362 or www.txlifega.org VvvV\v.txlifega.org


                                                      TXGADSM.OFF.EX.6.2018                                        23
                                                                Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 33 of 36
                                                                                       EXHIBIT A. PLAN SERVICE AREA LISTING
                                                                       APPLICABLE ONLY TO MANAGED HEALTH CARE BENEFIT COVERAGE
                                                                                          (In-Network and Out-of-Network Benefits)
                                                         The information provided in this Exhibit is current as of the Contract Effective Date specified in the Benefit Program
                                                         Application; however, additions and deletions may occur at any time in accordance with policies and procedures
                                                         determined by the individual Blue Cross and/or Blue Shield Plan represented.



                                                          STATE               BLUE CROSS AND/OR BLUE SHIELD PLAN                           PLAN SERVICE AREA

                                                         Alabama                    Blue Cross and Blue Shield of Alabama                          State-wide
                                                           Alaska               Blue Cross of Washington and Alaska (Premera)                      State-wide
                                                          Arizona                    Blue Cross and Blue Shield of Arizona                         State-wide
                                                         Arkansas                    Arkansas Blue Cross and Blue Shield                           State-wide
                                                                                           Blue Shield of California
                                                         California                                                                                State-wide
                                                                                           Blue Cross of California
                                                         Colorado                   Blue Cross and Blue Shield of Colorado                         State-wide
                                                        Connecticut            Anthem Blue Cross and Blue Shield (Connecticut)                     State-wide
                                                         Delaware                   Blue Cross and Blue Shield of Delaware                         State-wide
                                                         District of
                                                                                  Care First Blue Cross and Blue Shield (DC)               State-wide (Maryland only)
                                                         Columbia
                                                                                     Blue Cross and Blue Shield of Florida
                                                          Florida                                                                                  State-wide
                                                                                           (BlueCard PPO Network)
                                                          Georgia                    Blue Cross and Blue Shield of Georgia                         State-wide
                                                          Hawaii                     Blue Cross and Blue Shield of Hawaii                          State-wide
                                                                                             Blue Cross of Idaho
                                                           Idaho                                                                                   State-wide
                                                                                        Regence Blue Shield of Idaho
                                                           Illinois                  Blue Cross and Blue Shield of Illinois                        State-wide
                                                          Indiana                Anthem Blue Cross and Blue Shield (Indiana)                       State-wide
                                                            Iowa                 Wellmark Blue Cross and Blue Shield of Iowa                       State-wide
                                                                                                                                         State-wide, excluding Johnson
                                                          Kansas                     Blue Cross and Blue Shield of Kansas
                                                                                                                                             and Wyandotte Counties
                                                         Kentucky               Anthem Blue Cross and Blue Shield (Kentucky)                       State-wide
                                                                                    Blue Cross and Blue Shield of Louisiana
                                                         Louisiana                                                                                 State-wide
CertifiedDocumentNumber:86655652-Page25of27




                                                                                         (Preferred Care PPO Network)
                                                           Maine                  Anthem Blue Cross and Blue Shield (Maine)                        State-wide

                                                         Maryland               Care First BlueCross and BlueShield (Maryland)                     State-wide




                                                      TXGADSM.OFF.EX.6.2018                                     24
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 34 of 36



                                                          STATE               BLUE CROSS AND/OR BLUE SHIELD PLAN                 PLAN SERVICE AREA

                                                       Massachusetts            Blue Cross and Blue Shield of Massachusetts           State-wide

                                                         Michigan                  Blue Cross and Blue Shield of Michigan             State-wide

                                                         Minnesota                Blue Cross and Blue Shield of Minnesota             State-wide
                                                        Mississippi               Blue Cross and Blue Shield of Mississippi           State-wide
                                                                                  Blue Cross and Blue Shield of Kansas City
                                                          Missouri                        (Preferred Care Network)                    State-wide
                                                                               Alliance Blue Cross and Blue Shield (ST. Louis)
                                                         Montana                   Blue Cross and Blue Shield of Montana              State-wide
                                                         Nebraska                  Blue Cross and Blue Shield of Nebraska             State-wide
                                                          Nevada                   Blue Cross and Blue Shield of Nevada               State-wide
                                                      New Hampshire            Blue Cross and Blue Shield of New Hampshire            State-wide
                                                        New Jersey            Horizon Blue Cross and Blue Shield of New Jersey        State-wide
                                                        New Mexico               Blue Cross and Blue Shield of New Mexico             State-wide
                                                                                     Empire Blue Cross and Blue Shield
                                                                              Blue Cross and Blue Shield of Western New York
                                                                                   Blue Shield of Northeastern New York
                                                         New York                                                                     State-wide
                                                                              Blue Cross and Blue Shield of the Rochester Area
                                                                              Blue Cross and Blue Shield of Central New York
                                                                               Blue Cross and Blue Shield of Utica-Watertown
                                                                                Blue Cross and Blue Shield of North Carolina
                                                      North Carolina                                                                  State-wide
                                                                                      (Preferred Care Select Network)
                                                       North Dakota                BlueCross BlueShield of North Dakota               State-wide
                                                                                 Anthem Blue Cross and Blue Shield (Ohio)
                                                           Ohio                                                                       State-wide
                                                                                (Community Preferred Health Plan Network)


                                                         Oklahoma                 Blue Cross and Blue Shield of Oklahoma             State -wide



                                                                               Regence Blue Cross and Blue Shield of Oregon           State-wide
CertifiedDocumentNumber:86655652-Page26of27




                                                          Oregon




                                                      TXGADSM.OFF.EX.6.2018                                   25
                                                               Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 35 of 36


                                                          STATE               BLUE CROSS AND/OR BLUE SHIELD PLAN                   PLAN SERVICE AREA

                                                                                           Capital Blue Cross
                                                                                        Independence Blue Cross
                                                                                  Highmark Blue Cross and Blue Shield
                                                        Pennsylvania      (Independence Blue Cross, Capital Blue Cross and Blue           State-wide
                                                                                   Cross ofNortheastern Pennsylvania)
                                                                                  Highmark Blue Cross and Blue Shield
                                                                                 Blue Cross of Northeastern Pennsylvania

                                                        Rhode Island            Blue Cross and Blue Shield of Rhode Island                State-wide

                                                       South Carolina           Blue Cross and Blue Shield of South Carolina              State-wide

                                                                                         Wellmark Blue Cross and
                                                        South Dakota                                                                      State-wide
                                                                                        Blue Shield of South Dakota

                                                         Tennessee                Blue Cross and Blue Shield of Tennessee                 State-wide

                                                           Texas                    Blue Cross and Blue Shield of Texas                   State-wide

                                                            Utah                Regence Blue Cross and Blue Shield of Utah                State-wide

                                                          Vermont                 Blue Cross and Blue Shield of Vermont                   State-wide
                                                                                                                                    State-wide, exclusive of
                                                                                                                                    Amherst, Appomattox,
                                                          Virginia            Anthem Blue Cross and Blue Shield of South East     Campbell, Culpeper counties
                                                                                                                                   and the city of Lynchburg

                                                                                            Premera Blue Cross
                                                        Washington                          Regence Blue Shield                           State-wide
                                                                                  Northwest Washington Medical Bureau

                                                       West Virginia             Mountain State Blue Cross and Blue Shield                State-wide

                                                         Wisconsin            Blue Cross and Blue Shield United of Wisconsin              State-wide
CertifiedDocumentNumber:86655652-Page27of27




                                                         Wyoming                  Blue Cross and Blue Shield of Wyoming              Laramie County, only

                                                        Puerto Rico             TRIPLE S and La Cruz Azul de Puerto Rico                  Island-wide




                                                      TXGADSM.OFF.EX.6.2018                                  26
              Case 4:19-cv-03482 Document 1-1 Filed on 09/13/19 in TXSD Page 36 of 36




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86655652 Total Pages: 27




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
